

116 HR 4057 IH: Fostering Opportunities for Resources and Education Spending through Timber Sales Act of 2019
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4057IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mrs. Rodgers of Washington (for herself and Mr. Newhouse) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo restore employment and educational opportunities in, and improve the economic stability of, counties containing National Forest System land, while also reducing Forest Service management costs, by ensuring that such counties have a dependable source of revenue from timber sales conducted on National Forest System land, to reduce payments under the Secure Rural Schools and Community Self-Determination Act of 2000 to reflect such counties’ receipt of timber sale revenues, to strengthen stewardship end result contracting, and for other purposes. 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Fostering Opportunities for Resources and Education Spending through Timber Sales Act of 2019 or the FORESTS Act of 2019. (b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Purposes. 
Title I—Forest Active Management Areas  
Sec. 101. Definitions. 
Sec. 102. Establishment of Forest Active Management Areas and annual volume requirements. 
Sec. 103. Management of Forest Active Management Areas. 
Sec. 104. Environmental analysis process for covered active management projects. 
Sec. 105. Expedited compliance with Endangered Species Act. 
Sec. 106. Administrative review. 
Sec. 107. Use of arbitration instead of litigation to address challenge to covered active management project developed through collaborative process. 
Sec. 108. Distribution of forest active management revenues. 
Sec. 109. Annual report. 
Title II—Transition of Secure Rural Schools and Community Self-Determination Act of 2000 and 25-percent payments 
Sec. 201. Extension of secure rural schools and community self-determination act of 2000 payments through fiscal year 2020. 
Sec. 202. Effect of receipt of forest active management revenues or stewardship project payments. 
Sec. 203. Restoring original calculation method for 25-percent payments. 
Sec. 204. Prohibition on State retention of portion of 25-percent payments made on behalf of beneficiary counties. 
Title III—Stewardship end result contracting authority  
Sec. 301. Maximum authorized duration of stewardship end result contracts. 
Sec. 302. Cancellation ceiling authority and requirements. 
Sec. 303. Payment of portion of stewardship project revenues to county in which stewardship project occurs. 
Sec. 304. Use of contractors to perform environmental analysis in connection with stewardship end result contracting projects. 
Title IV—Other Matters 
Sec. 401. Treatment as supplemental funding. 
Sec. 402. Definition of fire suppression to include certain related activities. 
Sec. 403. Prohibition on certain actions regarding Forest Service roads and trails.  
2.PurposesThe purposes of this Act are as follows: (1)To restore employment and educational opportunities in, and improve the economic stability of, counties containing National Forest System land. 
(2)To ensure that such counties have a dependable source of revenue from National Forest System land. (3)To reduce Forest Service management costs while also ensuring the protection of United States forest resources. 
(4)To reduce the frequency and severity of catastrophic wildfires on Federal lands and to lessen the need for the Forest Service to borrow resources from other important forest management accounts to combat fires. IForest Active Management Areas  101.DefinitionsIn this title: 
(1)Annual volume requirement 
(A)In generalThe term annual volume requirement, with respect to a Forest Active Management Area, means a volume of national forest materials that, subject to adjustment pursuant to section 102(e)(2), is equal to not less than 50 percent of the sustained yield of the Forest Active Management Area. (B)ExclusionsIn determining the volume of national forest materials or the sustained yield of a Forest Active Management Area, the Secretary may not include non-commercial post and pole sales and personal use firewood. 
(2)Beneficiary countyThe term beneficiary county means a political subdivision of a State that, on account of containing National Forest System land, was eligible to receive payments for any of the fiscal years 2001 through 2015 through the State under title I of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7111 et seq.). (3)Collaborative processThe term collaborative process refers to a planning, decisionmaking, and management process that, as determined by the forest manager of the unit of the National Forest System for which the process will occur and as confirmed by the Regional Forester— 
(A)includes multiple interested persons representing diverse interests; and (B)is transparent and nonexclusive or meets the requirements for a resource advisory committee under subsections (c) through (f) of section 205 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7125). 
(4)Covered active management projectThe terms covered active management project and covered project mean a project involving the management or sale of national forest materials within a Forest Active Management Area to generate forest active management revenues and achieve the annual volume requirement for the Forest Active Management Area. (5)Forest Active Management area (A)In generalThe term Forest Active Management Area means National Forest System land in a unit of the National Forest System designated for sustainable forest management for the production of national forest materials and forest active management revenues. 
(B)InclusionsSubject to subparagraph (C) and any adjustment made pursuant to section 102(f)(3), but otherwise notwithstanding any other provision of law, including Executive orders and regulations, the Secretary shall include in Forest Active Management Areas not less than 50 percent of the National Forest System lands identified as commercial forest land capable of producing twenty cubic feet of timber per acre. (C)ExclusionsA Forest Active Management Area may not include National Forest System land— 
(i)that is a component of the National Wilderness Preservation System; (ii)on which the removal of vegetation is specifically prohibited by Federal statute; or 
(iii)that is included within a National Monument as of the date of the enactment of this Act. (6)Forest active management revenuesThe term forest active management revenues means revenues derived from the sale of national forest materials in a Forest Active Management Area. 
(7)National forest materialsThe term national forest materials has the meaning given that term in section 14(e)(1) of the National Forest Management Act of 1976 (16 U.S.C. 472a(e)(1)). (8)National forest systemThe term National Forest System has the meaning given that term in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)), except that the term does not include the National Grasslands and land utilization projects designated as National Grasslands administered pursuant to the Act of July 22, 1937 (7 U.S.C. 1010–1012). 
(9)SecretaryThe term Secretary means the Secretary of Agriculture. (10)Sustained yieldThe term sustained yield means the maximum annual growth potential of a forest calculated on the basis of the culmination of mean annual increment using cubic measurement. 
(11)StateThe term State includes the Commonwealth of Puerto Rico. (12)25-percent paymentThe term 25-percent payment means the payment to States required by the sixth paragraph under the heading of FOREST SERVICE in the Act of May 23, 1908 (35 Stat. 260; 16 U.S.C. 500), and section 13 of the Act of March 1, 1911 (36 Stat. 963; 16 U.S.C. 500). 
102.Establishment of Forest Active Management Areas and annual volume requirements 
(a)Establishment of Forest Active Management AreasNotwithstanding any other provision of law, the Secretary shall establish one or more Forest Active Management Areas within each unit of the National Forest System. (b)Deadline for establishmentTo the maximum extent practicable, the Secretary shall complete the establishment of Forest Active Management Areas not later than 60 days after the date of the enactment of this Act. 
(c)PurposeThe purpose of a Forest Active Management Area is to provide a dependable source of 25-percent payments and economic activity through sustainable forest management for each beneficiary county containing National Forest System land included within that Forest Active Management Area. (d)Fiduciary responsibilityThe Secretary shall have a fiduciary responsibility to beneficiary counties to manage a Forest Active Management Area to satisfy the annual volume requirement established for that Forest Active Management Area. 
(e)Annual volume requirement 
(1)Deadline for establishmentNot later than 30 days after the date of the establishment of a Forest Active Management Area or as soon thereafter as practicable, the Secretary shall establish the annual volume requirement for that Forest Active Management Area. (2)Collaborative adjustment authorityThe Secretary may establish the annual volume requirement for a Forest Active Management Area at a level below 50 percent of the sustained yield of that Forest Active Management Area if the lower level is developed and agreed upon through a collaborative process. 
(f)Size of forest Active Management area 
(1)Minimum sizeExcept as provided in paragraph (3), the Forest Active Management Areas established within a unit of the National Forest System shall include not less than 50 percent of the National Forest System lands in that unit identified as commercial forest land capable of producing twenty cubic feet of timber per acre. (2)Reduction prohibitedExcept as provided in paragraph (3), once a Forest Active Management Area is established, the Secretary may not reduce the number of acres of National Forest System land included in that Forest Active Management Area. 
(3)Collaborative adjustment authorityThe Secretary may reduce the number of acres of National Forest System land included in a Forest Active Management Area, including an acreage reduction resulting in the inclusion of a quantity of commercial forest land below the percentage required by paragraph (1) and section 101(5)(B), if the reduction is developed and agreed upon through a collaborative process. (g)MapThe Secretary shall submit a map of all Forest Active Management Areas established under subsection (a) and a map of any Forest Active Management Area whose acreage is adjusted made pursuant to subsection (f)(3)— 
(1)to the Committee on Agriculture and the Committee on Natural Resources of the House of Representatives; and (2)to the Committee on Agriculture, Nutrition, and Forestry and the Committee on Energy and Natural Resources of the Senate. 
(h)Recognition of Valid and Existing RightsNeither the establishment of Forest Active Management Areas under subsection (a) nor any other provision of this title shall be construed to limit or restrict— (1)access to National Forest System land for hunting, fishing, recreation, and other related purposes; or 
(2)valid and existing rights regarding National Forest System land, including rights of any federally recognized Indian tribe. 103.Management of Forest Active Management Areas (a)Requirement To achieve annual volume requirementImmediately upon the establishment of a Forest Active Management Area, the Secretary shall manage the Forest Active Management Area in the manner necessary to achieve the annual volume requirement for the Forest Active Management Area. The Secretary is authorized and encouraged to commence covered active management projects as soon as practicable after the date of the enactment of this Act to begin generating forest active management revenues. 
(b)Standards for projects within forest Active Management areasThe Secretary shall conduct covered active management projects within Forest Active Management Areas in accordance with this section and sections 104 and 105, which shall serve as the sole means by which the Secretary will comply with the National Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.) and other laws applicable to the covered projects. (c)Use of collaborative processThe Secretary is authorized and encouraged to develop covered active management projects for a Forest Active Management Area through a collaborative process. The decision notice for a covered active management project shall describe the collaborative process by which the project was developed, including a description of— 
(1)participation by or consultation with State, local, and tribal governments; and (2)any established record of successful collaborative planning and implementation of forest management projects by the collaborators. 
(d)Use of contractors To perform environmental analysis 
(1)In generalAs part of a covered active management project, or as a separate agreement or contract in connection with one or more covered active management projects, the Secretary may procure the services of persons who are not Federal employees to perform activities necessary to ensure project for compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.) and the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). (2)Approval requirementServices performed under this subsection are subject to approval by the Chief of the Forest Service or other responsible official of the Forest Service. 
(3)Funding sourceAs provided in section 108(c)(2), the Secretary shall use forest active management revenues to cover the cost of services procured under this subsection. (e)Application of land and resource management plan (1)Modification authorityThe Secretary may modify the standards and guidelines contained in the land and resource management plan for the unit of the National Forest System in which the covered active management project will be carried out as necessary to achieve the requirements of this Act. 
(2)Harvesting systemSection 6(g)(3)(E)(iv) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604(g)(3)(E)(iv)) shall not apply to a covered active management project. (f)Use of all-Terrain vehicles for management activitiesThe Secretary may allow the use of all-terrain vehicles within the Forest Active Management Areas for the purpose of activities associated with the sale of national forest materials in a Forest Active Management Area. 
104.Environmental analysis process for covered active management projects 
(a)Environmental AssessmentExcept in the case of a covered active management project for which a categorical exclusion is available under subsection (e) or a Forest Active Management Area for which a programmatic environmental impact statement is in effect under subsection (f), the Secretary shall— (1)publish advance notice of each covered active management project proposed to be conducted within a Forest Active Management Area; and 
(2)complete an environmental assessment pursuant to section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)) for the proposed covered active management project. (b)No alternative versionThe Secretary is not required to study, develop, or describe any alternative to the proposed agency action. 
(c)Cumulative effectsThe Secretary shall consider cumulative effects solely by evaluating the impacts of a proposed covered active management project combined with the impacts of any other projects that were approved with a Decision Notice or Record of Decision before the date on which the Secretary published notice of the proposed covered project. The cumulative effects of past projects may be considered in the environmental assessment by using a description of the current environmental conditions. (d)Treatment of decision noticeThe decision notice for a covered active management project shall be considered a final agency action and no additional analysis under the National Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.) shall be required to implement any portion of the covered project. 
(e)Categorical exclusion 
(1)Application of categorical exclusionA covered active management project described in paragraph (2) is categorically excluded from the requirements of the National Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.). (2)Description of covered active management projectsThe categorical exclusion granted by paragraph (1) applies with respect to a covered active management project that— 
(A)is prepared using a collaborative process; and (B)covers an area of 10,000 acres or less. 
(f)Programmatic environmental impact statement alternativeIn lieu of preparing an environmental assessment on a covered project-by-covered project basis under this section, the Secretary may prepare a draft and final programmatic environmental impact statement applicable to all or a portion of a Forest Active Management Area. The programmatic environmental impact statement shall be prepared utilizing a collaborative process. 105.Expedited compliance with Endangered Species Act (a)Non-Jeopardy assessmentIf the Secretary makes a determination that a proposed covered active management project is not likely to jeopardize the continued existence of any species listed as endangered or threatened under section 4 of the Endangered Species Act of 1973 (16 U.S.C. 1533), the Secretary shall— 
(1)prepare an explanation of the basis for the determination; and (2)submit the determination and explanation to the Secretary of the Interior or the Secretary of Commerce, as appropriate. 
(b)Review and response 
(1)In generalWithin 30 days after receiving a determination made by the Secretary under subsection (a), the Secretary of the Interior or the Secretary of Commerce, as appropriate, shall provide a written response to the Secretary concurring in or rejecting the Secretary’s determination. (2)Effect of rejectionIf the Secretary of the Interior or the Secretary of Commerce rejects the determination made by the Secretary under subsection (a), the written response of the Secretary of the Interior or the Secretary of Commerce under paragraph (1) shall include recommendations for measures that— 
(A)will avoid the likelihood of jeopardy to an endangered or threatened species; (B)can be implemented in a manner consistent with the intended purpose of the covered active management project; 
(C)can be implemented consistent with the scope of the Secretary’s legal authority and jurisdiction; and (D)are economically and technologically feasible. 
(c)Formal consultationIn addition to recommendations made under subsection (b)(2) when the Secretary of the Interior or the Secretary of Commerce rejects a determination issued by the Secretary under subsection (a), the Secretary of the Interior or the Secretary of Commerce, as the case may be, shall engage in formal consultation with the Secretary pursuant to section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536). The Secretaries shall complete such consultation within 90 days after the submission of the written response under subsection (b). 106.Administrative reviewAdministrative review of a covered active management project shall occur only in accordance with the special administrative review process and requirements established under section 105 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6515), including the project-level predecisional administrative review process established in part 218 of title 36, Code of Federal Regulations. 
107.Use of arbitration instead of litigation to address challenge to covered active management project developed through collaborative process 
(a)Arbitration process 
(1)In generalIn the case of a covered active management project that was developed through a collaborative process, any challenge to the covered project made after the special administrative review process required by section 106 shall be addressed using arbitration consistent with this section instead of through judicial review. (2)Who may seekAny person who sought administrative review for the covered project described in paragraph (1) and who is not satisfied with the decision made under the administrative review process may file a demand for arbitration regarding the covered project in accordance with chapter 1 of title 9, United States Code. 
(b)Requirements for demandThe demand for arbitration under subsection (a)(2) shall— (1)be filed not more than 30 days after the date on which the administrative review decision was issued; and 
(2)include a proposal describing the modifications sought to the covered project. (c)Intervening parties (1)RequirementsAny person that submitted a public comment on the covered active management project subject to arbitration may intervene in the arbitration— 
(A)by endorsing the covered project or the modification proposal submitted under subsection (b)(2); or (B)by submitting a proposal to further modify the covered project. 
(2)Deadline for submissionA request to intervene in an arbitration must be submitted not later than the date that is 30 days after the date on which the demand for arbitration was filed. (3)Multiple partiesMultiple objectors or intervening parties may submit a joint proposal so long as each objector or intervening party meets the eligibility requirements of subsection (a)(2) or paragraph (1), whichever applies. 
(d)Appointment of arbitratorThe United States District Court in the district in which the covered active management project is located shall appoint the arbitrator to conduct the arbitration proceedings in accordance with this section and chapter 1 of title 9, United States Code. (e)Selection of proposals (1)In generalThe arbitrator appointed under subsection (d)— 
(A)may not modify any of the proposals submitted with the demand for arbitration or a request to intervene; and (B)shall select to be conducted— 
(i)a proposal submitted by an objector or an intervening party; or (ii)the covered active management project, as approved by the Secretary. 
(2)Selection criteriaAn arbitrator shall select the proposal that best meets the purpose and needs described in the environmental analysis conducted for the covered project. (f)Effect of decisionThe decision of an arbitrator with respect to the covered active management project— 
(1)shall not be considered a major Federal action; (2)shall be binding; and 
(3)shall not be subject to judicial review. (g)Deadline for completionNot later than 90 days after the date on which the demand for arbitration is filed with respect to the covered active management project, the arbitration process shall be completed. 
108.Distribution of forest active management revenues 
(a)Use To make 25-Percent PaymentsThe Secretary shall use forest active management revenues generated by covered active management projects to make 25-percent payments to States for payment to beneficiary counties. (b)Relation to payments under Secure Rural Schools and Community Self-Determination Act of 2000Subject to the offset required by subsection (f) of section 102 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7112), as added by section 202(a) of this Act, a beneficiary county may receive both— 
(1)a share of the 25-percent payments made to a State under subsection (a); and (2)a share of the payment for the State (known as the State payment) calculated under section 101(a) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7111(a)) for which the beneficiary county made an election (or was deemed to make an election) under section 102(b)(1) of such Act (16 U.S.C. 7112(b)(1)). 
(c)Other uses of revenuesAfter compliance with subsection (a), the Secretary shall use forest active management revenues— (1)to make deposits into the fund established under section 3 of the Act of June 9, 1930 (16 U.S.C. 576b; commonly known as the Knutson-Vandenberg Fund), and the fund established under section 14(h) of the National Forest Management Act of 1976 (16 U.S.C. 472a(h); commonly known as the salvage sale fund) in contributions equal to the monies otherwise collected under those Acts for projects conducted on National Forest System land; and 
(2)to cover the cost of project services procured under section 103(d). (d)Deposit in general fund of the TreasuryAfter compliance with subsections (a) and (c), the Secretary shall deposit remaining forest active management revenues into the general fund of the Treasury. 
109.Annual report 
(a)Report requiredNot later than 60 days after the end of each fiscal year, the Secretary shall submit to Congress an annual report specifying the following: (1)The annual volume requirement in effect for that fiscal year for each Forest Active Management Area. 
(2)The volume of board feet actually harvested for each Forest Active Management Area during that fiscal year. (3)The average cost of preparation for timber sales for each Forest Active Management Area during that fiscal year. 
(4)The forest active management revenues generated from such sales. (5)The total amount of 25-percent payments made to States under section 108(a) during that fiscal year for the benefit of beneficiary counties and the amount of forest active management revenues distributed to each beneficiary county. 
(b)Form of reportThe information required by subsection (a) to be provided with respect to a Forest Active Management Area shall be presented on a single page. (c)Public availabilityThe Secretary shall make each annual report available on the website of the Forest Service. 
IITransition of Secure Rural Schools and Community Self-Determination Act of 2000 and 25-percent payments 
201.Extension of secure rural schools and community self-determination act of 2000 payments through fiscal year 2020 
(a)Extension of payment authority and related provisionsThe Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7101 et seq.) is amended— (1)in section 101, by striking 2015, 2017, and 2018 both places it appears and inserting 2020; 
(2)in section 102(b)(2)(B), by striking 2015 and for fiscal years 2017 and 2018 and inserting 2020; and (3)in section 103(d)(2), by striking and for fiscal years 2017 and 2018 and inserting fiscal year 2020. 
(b)Reset of full funding amount to 2010 levelSection 3(11) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7102(11)) is amended— (1)by striking and at the end of subparagraph (D); 
(2)in subparagraph (E)— (A)by striking and each fiscal year thereafter and insert and fiscal year 2019; and 
(B)by striking the period at the end and inserting ; and; and  (3)by adding at the end the following new subparagraph: 
 
(D)$405,000,000 for fiscal year 2020.. 202.Effect of receipt of forest active management revenues or stewardship project paymentsSection 102 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7112) is amended by adding at the end the following new subsection: 
 
(g)Effect of receipt of forest active management revenues or stewardship project paymentsAn eligible county that receives for a fiscal year revenues derived from the sale of national forest materials in a Forest Active Management Area in the form of a share of the 25-percent payment made to a State under section 108 of the Fostering Opportunities for Resources and Education Spending through Timber Sales Act of 2019 or a stewardship project payment made to the county for a stewardship project involving National Forest System land under section 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c) may still receive the share of the State payment of the eligible county for that fiscal year, except that— (1)the amount of the share of the State payment received by the eligible county for that fiscal year shall be reduced by the amount of the forest active management revenues and stewardship project payments involving National Forest System land received by the eligible county for that fiscal year; and 
(2)the total amount received by the eligible State under subsection (a)(1) for that fiscal year shall be reduced by the sum of the amounts of forest active management revenues and stewardship project payments involving National Forest System land received by eligible counties in that State for that fiscal year.. 203.Restoring original calculation method for 25-percent payments (a)Amendment of Act of may 23, 1908The sixth paragraph under the heading FOREST SERVICE in the Act of May 23, 1908 (16 U.S.C. 500), is amended in the first sentence— 
(1)by striking the annual average of 25 percent of all amounts received for the applicable fiscal year and each of the preceding 6 fiscal years and inserting 25 percent of all amounts received for the applicable fiscal year; (2)by striking said reserve both places it appears and inserting the national forest; and 
(3)by striking forest reserve both places it appears and inserting national forest. (b)Conforming amendment to weeks lawSection 13 of the Act of March 1, 1911 (commonly known as the Weeks Law; 16 U.S.C. 500), is amended in the first sentence by striking the annual average of 25 percent of all amounts received for the applicable fiscal year and each of the preceding 6 fiscal years and inserting 25 percent of all amounts received for the applicable fiscal year. 
204.Prohibition on State retention of portion of 25-percent payments made on behalf of beneficiary counties 
(a)Amendment of Act of may 23, 1908The sixth paragraph under the heading FOREST SERVICE in the Act of May 23, 1908 (16 U.S.C. 500), as amended by section 203(a), is further amended in the first sentence by striking situated: Provided, That when and inserting the following: situated. Beginning October 1, 2015, the State or Territorial legislature may not withhold any of the amount paid under this paragraph from distribution to the county or counties in which the national forest is situated. When. (b)Conforming amendment to weeks lawSection 13 of the Act of March 1, 1911 (commonly known as the Weeks Law; 16 U.S.C. 500), as amended by section 203(b), is further amended in the first sentence by striking situated: Provided, That when and inserting the following: situated. Beginning October 1, 2015, the State legislature may not withhold any of the amount paid under this section from distribution to the county or counties in which such national forest is situated. When. 
IIIStewardship end result contracting authority  
301.Maximum authorized duration of stewardship end result contractsSection 604(d)(3)(B) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c(d)(3)(B)) is amended by striking 10 years and inserting 20 years. 302.Cancellation ceiling authority and requirements (a)In generalSection 604(g) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c(d)(3)(B)) is amended by adding at the end the following new paragraph: 
 
(3)Cancellation ceiling 
(A)AuthorityThe Chief and the Director may obligate funds to cover any potential cancellation or termination costs for an agreement or contract under subsection (b) in stages that are economically or programmatically viable. (B)Notice to congressNot later than 30 days before entering into a multiyear agreement or contract under subsection (b) that includes a cancellation ceiling in excess of $25,000,000, but does not include proposed funding for the costs of canceling the agreement or contract up to the cancellation ceiling established in the agreement or contract, the Chief or the Director, as the case may be, shall submit to the appropriate congressional committees a written notice that includes— 
(i)the cancellation ceiling amounts proposed for each program year in the agreement or contract and the reasons for such cancellation ceiling amounts; (ii)the extent to which the costs of contract cancellation are not included in the budget for the agreement or contract; and 
(iii)an assessment of the financial risk of not including budgeting for the costs of agreement or contract cancellation. (C)Notice to OMBAt least 14 days before the date on which the Chief or Director enters into an agreement or contract under subsection (b), the Chief or Director shall transmit to the Director of the Office of Management and Budget a copy of any written notice submitted under subparagraph (B) with regard to such agreement or contract.. 
(b)Appropriate congressional committees definedSection 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c) is amended— (1)in subsection (a)— 
(A)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively; and (B)by inserting before paragraph (2), as so redesignated, the following new paragraph (1): 
 
(1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Agriculture, Nutrition, and Forestry and the Committee on Energy and Natural Resources of the Senate; and 
(B)the Committee on Agriculture and the Committee on Natural Resources of the House of Representatives.; and (2)in subsection (i), by striking the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Agriculture of the House of Representatives and inserting the appropriate congressional committees. 
303.Payment of portion of stewardship project revenues to county in which stewardship project occursSection 604(e) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c(e)) is amended by adding at the end the following new paragraph:  (4)Payment of portion of stewardship project revenues to countiesOf the monies retained under paragraph (2) from an agreement or contract under subsection (b), the Chief or the Director, as the case may be, shall pay 25 percent of the retained monies to the county or counties in which the project site is situated.. 
304.Use of contractors to perform environmental analysis in connection with stewardship end result contracting projectsSection 604(b) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c(b)) is amended— (1)by striking The Chief and inserting the following: 
 
(1)Project authorityThe Chief; and (2)by adding at the end the following new paragraph: 
 
(2)Related project preparation authority 
(A)In generalAs part of an agreement or contract under paragraph (1) for a stewardship contracting project, or as a separate agreement or contract in connection with one or more stewardship contracting projects, the Chief or Director may procure the services of persons who are not Federal employees to perform activities necessary to ensure project for compliance with the National Environmental Policy Act of 1969 (42 U.S.C. 4331 et seq.) and the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). (B)Approval requirementServices performed under this paragraph are subject to approval by the Chief, Director, or other responsible official of the Forest Service or Bureau of Land Management. 
(C)Funding sourcesThe offset authority provided by subsection (d)(4)(A) and receipts available for expenditure under subsection (e)(2)(B) may be used to cover the cost of services procured under this paragraph.. IVOther Matters 401.Treatment as supplemental fundingNone of the funds made available to a beneficiary county (as defined in section 101(2) of this Act) or other political subdivision of a State under this Act shall be used in lieu of or to otherwise offset State funding sources for local schools, facilities, or educational purposes. 
402.Definition of fire suppression to include certain related activitiesFor purposes of utilizing amounts made available to the Secretary of Agriculture or the Secretary of the Interior for fire suppression activities, including funds made available from the FLAME Fund, the term fire suppression includes reforestation, site rehabilitation, salvage operations, and replanting occurring following fire damage on lands under the jurisdiction of the Secretary concerned or following fire suppression efforts on such lands by the Secretary concerned. 403.Prohibition on certain actions regarding Forest Service roads and trailsThe Forest Service shall not remove or otherwise eliminate or obliterate any legally created road or trail unless there has been a specific decision, which included adequate and appropriate public involvement, to decommission the specific road or trail in question. The fact that any road or trail is not a Forest System road or trail, or does not appear on a Motor Vehicle Use Map, shall not constitute a decision. 
